[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-10704                ELEVENTH CIRCUIT
                                                           DECEMBER 24, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                 D. C. Docket No. 98-00328-CR-2-LSC-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

WAYNE LAMONT RIVERS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (December 24, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:

     James O’Kelley, appointed counsel for Wayne Rivers in this appeal, has
moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Rivers’s revocation of supervised release

and resulting sentence are AFFIRMED.




                                          2